Citation Nr: 0003813	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-05 152 A	)	DATE
	)
	)


THE ISSUE

Whether denial by the Board in March 1998 of service 
connection for post-traumatic stress disorder constituted 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967.  
This case arises from a request for reconsideration of a 
prior Board decision, filed directly with the Board, under 
38 U.S.C.A. § 7111, alleging clear and unmistakable error in 
a prior March 1998 Board decision which denied service 
connection for post-traumatic stress disorder.

Since the Board's March 1998 decision, the veteran has 
submitted additional evidence which may be new and material.  
The issue of whether new and material evidence to reopen the 
March 1998 decision has been submitted is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  In March 1998, the Board denied service connection for 
post-traumatic stress disorder.  

2.  Evidence before the Board in March 1998 did not compel a 
conclusion, to which reasonable minds could not differ, 
inconsistent with the Board's determination.


CONCLUSION OF LAW

The March 1998 Board decision which denied service connection 
for post-traumatic stress disorder did not contain clear and 
unmistakable error. 38 U.S.C.A. § 7111 (West Supp. 1998); 
38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recent statutory and regulatory changes have made it possible 
for the Board to revise or reverse an earlier Board decision 
based upon clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111; see also Public Law 105-111 (November 21, 1997); 64 
Fed. Reg. 2134 (1999)(codified at 38 C.F.R. § 20.609(c)(4) 
and Part 20, subpart O); Chairman's Memorandum No. 01-99-09 
(February 19, 1999).  Clear and unmistakable error is a very 
specific and rare kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
must be based on the record and the law that existed when 
that decision was made.  In addition, to warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403.    

In March 1998, the Board issued a decision denying service 
connection for post-traumatic stress disorder.  At the time 
of the Board's decision the law provided that service 
connection was available for a disorder if it was incurred in 
or aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1997).  
Service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive of the claimed in-service stressor.  Id.  

The evidence necessary to establish the occurrence of a 
stressor during service to support the claim for service 
connection for post-traumatic stress disorder varied 
depending on whether the veteran was "engaged in combat with 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In 
cases where it was determined, through military citation or 
other supportive evidence, that a veteran engaged in combat, 
the veteran's lay testimony regarding the reported stressors 
was accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence was necessary, providing that the veteran's 
testimony was found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. §  3.304(d), (f) (1997).  However, in cases where it 
was determined that veteran did not engage in combat with the 
enemy, or the claimed stressor was not related to combat, the 
veteran's lay testimony alone was not enough to establish the 
occurrence of the alleged stressor.  

In such cases, the record had to contain service records or 
other supportive evidence which substantiated or verified the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder, however, 
required that such corroboration be found in the service 
medical records.  Instead, the VA was required consider 
whether the veteran's account of his stressors was 
inconsistent with the available service records.  See Doran 
v. Brown, 6 Vet. App. 289 (1994).

Medical evidence before the Board included various diagnoses 
of post-traumatic stress disorder.  For instance, a report of 
a September 1993 VA examination documented a diagnosis of 
post-traumatic stress disorder in connection with complaints 
related to experiences during service in Vietnam, as did a 
report of an April 1991 examination by a private physician.  
In addition an April 1991 entry in the veteran's treatment 
records referenced "post-traumatic stress left over from the 
Vietnam war," and a report of a June 1991 evaluation 
documented a diagnosis of post-traumatic stress disorder 
associated with combat in Vietnam.  

In addition the veteran submitted a number of statements 
concerning the nature of the stressors he allegedly 
experienced in Vietnam.  In a statement submitted in March 
1993, the veteran indicated that in the Summer of March 1966, 
his unit's position in Vo Dat, Vietnam, "was over-run by the 
enemy and many . . . close friends," whose names the veteran 
did not identify, lost their lives.  Thereafter, in a 
statement submitted in November 1993, the veteran indicated 
that while in Vietnam, he was permanently assigned to the 
6750th Combat Support Group from December 1965 to December 
1966 as a ground radio operator for forward air control and 
that "the temporary and changing nature of [his] combat 
assignments made it impossible for [him] to become familiar 
with the individual members" of the units supported and that 
therefore it was "impossible  . . . to provide dates, places 
and names of those [the veteran] witnessed being killed."  
The veteran added in that statement that the most frequent 
nightmares involved witnessing the overrun of Vo Dat in late 
February or early March 1966, having to shoot a young 
Vietnamese boy in the early Summer of 1966, and "the 
crashing of a medivac chopper" in the Summer of 1966.  

In December 1993, the RO forwarded to U.S. Army and Joint 
Services Environmental Support Group (ESG) for verification a 
letter providing a synopsis of the veteran's claimed 
stressors with which a copy of the veteran's November 1993 
statement was enclosed.  In January 1994, ESG responded, 
indicating that in order to provide research concerning 
specific combat incidents and casualties, the veteran had to 
provide the dates of the incident to within seven days, the 
type and location of the incident, the number and full name 
of casualties, and information identifying other units 
involved.  In October 1996, the veteran submitted a statement 
in which he indicated that in the performance of his duty on 
several occasions he received enemy fire and that he was told 
he would be recommended for, although he never received, 
"air medals," two Purple Hearts for minor shrapnel wounds, 
and a Bronze Star for action during the Spring of 1966.  The 
veteran added that his combat operations were a result of 
brief and varied assignments to other service branch units 
and that, therefore, he was unable to provide information 
more specific than that contained in the statement of 
November 1993.  

In denying service connection for post-traumatic stress 
disorder, the Board observed that service department records 
did not provide objective corroboration of combat, that 
evidence associated with the claims file did not otherwise 
substantiate or verify the veteran's claimed stressors, and 
that service medical records did not document a diagnosis of 
psychiatric disorder in service.  Personnel records 
associated with the claims file confirmed service in Vietnam 
as a ground radio operator.  However, as observed by the 
Board, there was no objective evidence in the claims file 
that the veteran was involved in combat.  Service personnel 
records, including the veteran's DD 214, did not evidence 
awards for combat.  Service medical records did not reflect 
treatment for injuries sustained during combat, 
notwithstanding the veteran's representations that he 
sustained minor shrapnel wounds.  Although the veteran's 
personnel records revealed that the veteran had been involved 
in the Vietnam Defense campaign from December 1965 to January 
1966, the Board in its earlier decision correctly observed, 
citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), that 
mere presence in a combat zone does not equate with engaging 
in combat with the enemy.  As such, the Board did not have 
before it evidence from the veteran's personnel or service 
medical records that required a conclusion that the veteran 
was involved in combat.  

In addition, evidence before the Board did not require a 
conclusion that other evidence associated with the claims 
filed substantiated or verified the veteran's claimed 
stressors.  Statements submitted by the veteran documenting 
his claimed stressors were vague and lacked, for instance, 
references to names of individuals that might be verified.  
ESG's response to the RO's inquiry, furthermore, confirmed 
that without more specific information, it was not possible 
to verify the veteran's claims.  Although the veteran 
submitted an additional statement subsequent to ESG's 
response, that statement did not add any significant new 
information concerning the veteran's stressors that might 
have made verification more feasible.  Furthermore, a failure 
by the Board to develop the veteran's claim cannot serve as a 
basis for alleging clear and unmistakable error.  38 C.F.R. 
§ 20.1403

Finally, although the veteran's service medical records 
contain a March 1965 entry which reflects the presence of a 
"previous psychiatric-neurologic history," that entry does 
not reflect that any acquired psychiatric disorder, let alone 
post-traumatic stress disorder, was diagnosed during or prior 
to the veteran's period of service.  A report of an October 
1965 medical examination reflects that a psychiatric 
interview conducted at that time revealed no detectable 
mental or emotional disorders which would preclude the 
veteran from completing his tours and that the veteran's 
psychiatric health was reportedly normal.  A May 1967 
examination similarly revealed no psychiatric abnormality.  
Given the state of the evidence before the Board, it was not 
unreasonable for the Board to have concluded that the veteran 
did not engage in combat with the enemy, that the veteran had 
not presented a verifiable stressor, and that post-traumatic 
stress disorder had not otherwise been incurred or aggravated 
during service.  The Board's March 1998 decision, therefore, 
did not contain clear and unmistakable error.  


ORDER

The veteran's motion is denied.



		
	MILO H. HAWLEY
Acting Member, Board of Veterans' Appeals


 


